,.,       •
{' ·   )\Cf.l45B (Rev. 02/08/201.9) Judgment in a Criminal Petty Case (M0dified)                                                                                              Pagelofl   10
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                               JUDGMENT IN A CRIMINALCASE
                                        v.                                                                          (For Offenses Committed On or Af;'ter November 1, 1987)


                           Miguel Angel Juarez-Zavala                                                               CaseNumber: 3:19-mj-22045

                                                                                                                    Merle N Schneidewind
                                                                                                                    Defendant's Attorney


       REGISTRATION NO. 75127298
       THE DEFENDANT:
        lSJ pleaded guilty to count(s) _l_of_C_o_m----'--pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                      Nature of Offense                                                                                          Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                                1

         D The defendant has been found not guilty on count(s)
                                                                                                              -------------------
         0 Count( s)                                                                                             dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                          155!' TIME SERVED                                                     D                                         days

         lSJ   Assessment: $10 WAIVED lSJ Fine: WAIVED
         lSJ   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the   defendant's possession at the time of arrest upon their deportation or removal.
         D     Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, May 22, 2019
                                                   r - - - - - --------=Date of I!llposition of Sentence
                                                                  •- lJ ,;
                                                                 E·:.- wr, :l.J
                                                                                          F·~ ~ ,.t·
                                                                                          t;·····,    "j··
                                  ...-<                                         '"-.;:J:..t.::._,.,J.,.,;··


       Received          . , /'/.:::::-.V7
                               I       )
                      DUSM "'        /            I              MAY 2 2 2019
                                                       CLE!·\'1-\, C!.S. G:,'STF:JCT COURT
                                                   SOUl};:;J~.'j D!s·,.. ;:~;c'f' Ci!= CALIFOfU,JJ,~
                                                 ----------.....
                                                   BY            _________ ...........
                                                                     ,,.,_.,_              _,   _______
                                                                                           D~?lJTY
        Clerk's Office Copy                                                                                                                                      3: 19-mj-22045
